- Provided by MZ Technologies U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 20-F ¨ REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR ¨ SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 001-15148 BRF  BRASIL FOODS S.A. (Exact Name of Registrant as Specified in its Charter) N/A (Translation of Registrants name into English) Federative Republic of Brazil (Jurisdiction of Incorporation or Organization) 760 Av. Escola Politécnica, Jaguaré 05350-901 São Paulo  SP, Brazil (Address of principal executive offices) Leopoldo Viriato Saboya, Chief Financial Officer and Investor Relations Officer Tel. 011-5511-3718-5301, Fax 011-5511-5297 760 Av. Escola Politécnica, Jaguaré 05350-901 São Paulo  SP, Brazil (Name, Telephone, E-mail and/or Facsimile number and Address of Company Contact Person) Securities registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Each Exchange on which Registered Common Shares, no par value per share, each represented by American Depositary Shares New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act: None Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None Indicate the number of outstanding shares of each of the issuers classes of capital or common stock as of the close of the period covered by the annual report: At December 31, 2009 870,021,066 shares of common stock Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes x No ¨ If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Yes ¨ No x Note- Checking the box above will not relieve any registrant required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 from their obligations under those Sections. Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant was submitted electronically and posted on its corporate website, if any, every interactive data filed required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 203.405 of this chapter) during the pre ceding 12 months (or for such other period that the registrant was required to submit and post such files) Yes ¨ No ¨ Note: Not required for registrant. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer x Accelerated filer ¨ Non-accelerated filer ¨ Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: ¨ U.S. GAAP ¨ International Financial Reporting Standards as issued by the International Accounting Standards Board x Other If Other has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow. Item 17 ¨ Item 18 x . If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x TABLE OF CONTENTS Page PART I 1 INTRODUCTION 1 ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS 4 ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE 4 ITEM 3. KEY INFORMATION 4 ITEM 4. INFORMATION ON THE COMPANY 23 ITEM 4A. UNRESOLVED STAFF COMMENTS 53 ITEM 5. OPERATING AND FINANCIAL REVIEW AND PROSPECTS 54 ITEM 6. DIRECTORS, SENIOR MANAGEMENT AND EMPLOYEES 88 ITEM 7. MAJOR SHAREHOLDERS AND RELATED PARTY TRANSACTIONS 96 ITEM 8. FINANCIAL INFORMATION 99 ITEM 9. THE OFFER AND LISTING ITEM 10. ADDITIONAL INFORMATION ITEM 11. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK ITEM 12. DESCRIPTION OF SECURITIES OTHER THAN EQUITY SECURITIES PART II ITEM 13. DEFAULTS, DIVIDEND ARREARAGES AND DELINQUENCIES ITEM 14. MATERIAL MODIFICATIONS TO THE RIGHTS OF SECURITY HOLDERS AND USE OF 139 PROCEEDS ITEM 15. CONTROLS AND PROCEDURES ITEM 16. [RESERVED] ITEM 16A. AUDIT COMMITTEE FINANCIAL EXPERT ITEM 16B. CODE OF BUSINESS CONDUCT AND ETHICS ITEM 16C. PRINCIPAL ACCOUNTANT FEES AND SERVICES ITEM 16D. EXEMPTIONS FROM THE LISTING STANDARDS FOR AUDIT COMMITTEES ITEM 16E. PURCHASES OF EQUITY SECURITIES BY THE ISSUER AND AFFILIATED PURCHASERS ITEM 16F. CHANGE IN REGISTRANTS CERTIFYING ACCOUNTANT ITEM 16G. CORPORATE GOVERNANCE PART III ITEM 17. FINANCIAL STATEMENTS ITEM 18. FINANCIAL STATEMENTS ITEM 19. EXHIBITS INDEX TO FINANCIAL STATEMENTS Table of Contents PART I INTRODUCTION Unless otherwise indicated, all references herein (1) to BRF  Brasil Foods or BRF are references to BRF  Brasil Foods S.A. (formerly known as Perdigão S.A.), a corporation organized under the laws of the Federative Republic of Brazil (Brazil), and its consolidated subsidiaries, (2) to Perdigão are references to Perdigão S.A., a corporation organized under the laws of Brazil, which changed its name to BRF  Brasil Foods S.A. on July 8, 2009, and its consolidated subsidiaries, (3) to Sadia are references to Sadia S.A., a corporation organized under the laws of Brazil, and its consolidated subsidiaries, (4) to the Company, we, us, or our are references to Perdigão prior to its business combination with Sadia and to BRF  Brasil Foods after such business combination, and (5) to common shares are references to the Companys authorized and outstanding common stock, designated ordinary shares ( ações ordinárias ), each without par value. All references herein to the  real ,  reais  or R$ are to the Brazilian real, the official currency of Brazil. All references to U.S. dollars, dollars or U.S.$ are to United States dollars. Overview We are one of Brazils largest food companies, with a focus on the production and sale of poultry, pork, beef cuts, milk, dairy products and processed food products. We are a vertically integrated business that produces more than 3,000 stock-keeping units, or SKUs, which we distribute to customers in Brazil and in more than 140 other countries. Our products currently include:  frozen whole and cut chickens;  frozen pork cuts and beef cuts;  processed food products, such as the following:  marinated frozen whole and cut chickens, roosters (sold under the Chester ® brand) and turkeys;  specialty meats, such as sausages, ham products, bologna, frankfurters, salamis, bacon and other smoked products;  frozen processed meats, such as hamburgers, steaks, breaded meat products, kibes and meatballs, and frozen processed vegetarian foods;  frozen prepared entrees, such as lasagnas and pizzas, as well as other frozen foods, including vegetables, cheese bread, pies and pastries;  dairy products, such as cheeses, powdered milk and yogurts;  juices, soy milk and soy juices; and  margarine;  milk; and  soy meal and refined soy flour, as well as animal feed. In the year ended December 31, 2009, we generated 29.8 % of our net sales from poultry, 8.8% from pork and beef, 13 .6% from milk and dairy products, 44.7 % from processed foods, and 3.1 % from other products. In the domestic market, which accounts for 59% of the Companys total net sales, the Company operates under such brand names as Perdigão, Sadia, Chester, Batavo, Elegê, Rezende, Confiança, Wilson, Fiesta, Miss Daisy, Qualy, Doriana and Becel (through a strategic joint venture with Unilever) and Turma da Mônica (under license), which are among the most recognized names in Brazil. In its export markets, which take the remaining 41% of the Companys output, the leading brands are Perdix, Sadia, Hilal, Halal, Corcovado, Batavo, Fazenda, Borella and Confidence. 1 Table of Contents We are a leading producer in Brazil of specialty meats (market share of approximately 56.0% from January to December 2009), frozen processed meats (market share of approximately 70.3% from December 2008 to November 2009), dairy processed products (market share of approximately 12.8% from December 2008 to November 2009), pizzas (market share of approximately 67.3% from January 2009 to December 2009), pastas ( with market share of approximately 84.3% from December 2008 to November 2009) and margarines (market share of approximately 60.1% from January to December 2009), in each case based on sales volume, according to A.C. Nielsen do Brasil S.A., and after giving effect to our business combination with Sadia as if we had been a combined company for the full periods indicated. We also sell our frozen poultry, pork and beef products in the domestic market. We are able to reach substantially all of the Brazilian population through a nationwide network of 36 distribution centers. As of March 31, 2010, we operate 42 meat processing plants, 36 of which are owned (six are owned by third parties but process meat for us according to our management), 25 hatcheries of which 23 are owned, 23 animal feed mills, 14 dairy processing plants of which nine are owned (one is under construction) and five are owned by third parties, two margarine processing plants (one of them through a joint venture with Unilever), 13 milk collecting centers, one soybean processing plant and one pizza, pasta, dessert and industrialized processing plant. We are the largest Brazilian exporter of poultry products, based on export sales volumes in 2009, according to the Brazilian Chicken Producers and Exporters Association ( Associação Brasileira de Produtores e Exportadores de Frango ), or ABEF, and are among the largest such exporters in the world. We are also the leading Brazilian exporter of pork products, based on export sales volumes in 2009, according to the Brazilian Pork Industry and Exporter Association ( Associação Brasileira de Indústria Produtora e Exportadora de Carne Suína ), or ABIPECS. We export primarily to distributors, the institutional market, which includes restaurants and food service chains, and to food processing companies. In 2009, our exports accounted for 41.1% of our total net sales. We export to more than 2,500 clients, with customers in Europe accounting for 25.2% of our export net sales in 2009; the Far East, 16.7%; Eurasia (including Russia), 9.4%; the Middle East, 32.7%; Americas, Africa and other regions, 16.0%. In the milk and dairy product sector of the food industry, we are a leader in sales of ultra-heat treatment, or UHT, milk in Brazil, with a 14.8% market share, based on volumes of sales from January 2009 to December 2009, according to A.C. Nielsen do Brasil S.A. As of December 2009 , we had a 6.5% market share of the Brazilian production of powdered milk, according to the U.S. Department of Agriculture, or USDA. On February 21, 2008, we completed the acquisition of Eleva Alimentos S.A., or Eleva, a Brazilian company in the food industry, with a focus on milk, dairy products, poultry, pork and processed food products, for a purchase price of approximately R$1.7 billion, of which R$764.6 million was paid in cash to the controlling and non-controlling shareholders of Eleva and R$911.6 million was paid through the exchange of shares of Eleva for shares of Perdigão. By acquiring Eleva, we expanded our portfolio of milk and dairy products, which also includes powdered milk and cheeses, and we expanded our production of chickens, pork and processed food products. On April 2, 2008, we, through our subsidiary, Perdigão Agroindustrial S.A, acquired 100% of the share capital of Maroca e Russo Indústria e Comércio Ltda. (Cotochés), a regional leader in our industry in the State of Minas Gerais, for R$51.0 million and the assumption of R$15.0 million in debt. Internationally, we also continued to grow through the acquisition of Plusfood Groep B.V., or Plusfood, a manufacturer of poultry and beef-based processed and convenience food products in the European market, which has enabled us to diversify our operations in Europe into processed and chilled products. On January 2, 2008, we, through our subsidiary Perdigão Holland BV, acquired 100% of the shares of Plusfood from Cebeco Groep BV (Cebeco). On June 20, 2008, we finalized the determination of goodwill as the final audited balance sheet of Plusfood became available. The final price paid was 16.5 million (price of 31.2 million less net debt of Plusfood as of December 31, 2007). Business Combination with Sadia On May 19, 2009, we signed a merger agreement with Sadia. On July 8, 2009, the business combination was approved at the shareholders meeting of Perdigão, Sadia and HFF Participações S.A., or HFF, a holding company formed by the former controlling shareholders of Sadia for purposes of the acquisition. As a result of those approvals, among other things, Sadia became a subsidiary of our company, and we changed our name to BRF  Brasil Foods S.A. In addition, we amended our certificate of incorporation to expand the board of directors, three of whom were elected by the controlling shareholders of Sadia and are expected to serve until the 2011 general shareholders meeting. Our board of directors now has a co-chairman structure, and neither of the co-chairmen has a tie-breaking vote in the case of a tie. 2 Table of Contents At separate meetings held on August 18, 2009, the common shareholders of Perdigão and Sadia approved the final step of the business combination, pursuant to which Sadia became our wholly-owned subsidiary and holders of common and preferred shares of Sadia received common shares of BRF. The business combination became fully effective on September 22, 2009. The business combination remains subject to review by the antitrust authorities in Brazil. On July 7, 2009, we entered into an agreement with the Brazilian antitrust authorities under which we agreed to ensure the reversibility of the business combination until a final decision is made by these authorities. The agreement, among other things, prevents our company and Sadia from integrating their administrative, production and commercial operations. On September 18, 2009, the Brazilian antitrust authorities authorized the coordination of the companies activities directed towards the export market for in natura meats. On January 20, 2010, the Brazilian antitrust authorities authorized our company and Sadia to jointly negotiate and acquire raw materials and services (such as grains, packaging material and in natura beef), although not purchases of poultry or hogs. However, for our other activities, we continue to be subject to our reversibility agreement during the review period by the Brazilian antitrust authorities. The Brazilian antitrust authorities may decide to impose significant conditions or performance commitments on the combined company, including commitments to divest from certain businesses, risks and product lines, trademarks or production facilities. We have consolidated the results of operations of Sadia in our results of operations since July 8, 2009. Our Industry We manage our business to target both the Brazilian domestic market and the international export markets. Domestic Market Brazil is the fifth largest country in the world, both in terms of land mass and population. As of July 1, 2009, Brazil had an estimated population of 191.5 million people, according to data from the Brazilian Institute of Geography and Statistics ( Instituto Brasileiro de Geografia e Estatística ), or IBGE. According to IBGE, Brazil had a gross domestic product, or GDP, of R$3.1 trillion for 2009, representing an increase of 4.6% over GDP of R$2.9 trillion for 2008, in each case in nominal terms. GDP per capita increased 1.2% in 2009 to R$16,414. Fiscal and monetary policies, such as reductions of taxes and interest rates were important to mitigate the impacts of the international crisis over the Brazilian economy. Since the third quarter of 2009, industry and services, optimistic about the perspectives for the economy in 2010, began to hire again, which raised consumer confidence, leading customers to return to buy durables and non-durable products. As a consequence, many economists are confident that Brazils economy will grow at a high rate in 2010. The Central Bank of Brazil ( Banco Central do Brasil ), or the Central Bank, forecasts that the Brazilian GDP in 2010 will increase 5.5% compared to 2009. The inflation rate, as measured by the National Extended Consumer Price Index ( Índice Nacional de Preços ao Consumidor Ampliado ), or IPCA, published by the IBGE, was 5.9% in 2008 and 4.3% in 2009, continuing a trend of moderate inflation rates when compared with Brazils historical experience of high rates of inflation. Brazil is a large consumer of meat, with per capita meat consumption of 89.2 kilograms in 2009, according to the USDA. However, demand for poultry, pork and beef products in the domestic market is directly affected by economic conditions in Brazil. The overall trend towards improved economic conditions in recent years has generally supported increased demand for processed food products, as well as traditional fresh and frozen poultry and pork products. According to the USDA, Brazil is the worlds sixth largest producer and consumer of milk, with 28.8 million tons of milk produced in 2009. The USDA projects a 5% growth in Brazilian production for 2010. Export Markets The global trade in poultry, pork and beef products has been growing in recent years, according to the USDA, but the global economic crisis in 2009 interrupted that trend. Last year, Brazilian exports of chicken and beef did not have the same performance such as pork exports. According to ABEF, volume of exports of chicken meat in 2009 was 0.3% lower than 2008, totaling 3.6 million tons. Data from the Brazilian Beef Exporters Association ( Associação Brasileira de Produtores e Exportadores de Frango ), or ABIEC, shows that the volume of beef meat exports decreased 9.9% from 2008 to 2009 (1.382 million tons to 1.245 million tons). In terms of sales revenues in dollars, chicken exports decreased 16.3% and beef exports dropped 22.7% in 2009. On the other hand, exports of pork meat in 2009 were 14.7% higher than 2008 sales volumes, according to ABIPECS. In volume, Brazil exported 607 thousand tons of pork meat in 2009, and 529 thousand tons in 2008, but reflecting a decrease of 17.7% in sales revenues. We believe that sales of poultry, pork and beef products will continue to expand over the next years and that the 2009 performance should not be seen as a long-term trend. 3 Table of Contents Brazil has become a leading participant in export markets for food products on a global basis because of natural competitive advantages, including low animal feed and labor costs, and gains in efficiencies in animal production. We, like other large Brazilian producers, have built on these advantages to develop the scope and scale of our businesses. Traditionally, Brazilian producers have emphasized exports of frozen whole and cut poultry, and frozen pork and beef cuts. These products, which are similar to commodities in nature, continue to account for a substantial portion of export volumes in recent years. More recently, Brazilian food companies have begun to expand sales of processed food products. We anticipate that, over the next several years, we will sell higher volumes of frozen whole and cut poultry and frozen pork and beef cuts, and increasingly more substantial volumes of processed food products. Forward-Looking Statements This Annual Report on Form 20-F contains statements that constitute forward-looking statements. Those statements appear in a number of places and include statements regarding the intent, belief or current expectations of the Company, its directors or its executive officers with respect to (i) the implementation of the principal operating strategies of the Company, including integration of current acquisitions as well as the conclusion of acquisition or joint venture transactions or other investment opportunities that may occur in the future, (ii) general economic, political and business conditions in our companys markets, both in Brazil and abroad, (iii) the cyclicality and volatility of raw materials and selling prices, (iii) health risks related to the food industry, (iv) the risk of outbreak of animal diseases, in particular avian influenza and swine flu, (v) more stringent trade barriers in key export markets and increased regulation of food safety and security, (vi) strong international and domestic competition, (vii) interest rate fluctuations, inflation and exchange rate movements of the real in relation to the U.S. dollar and other currencies, (viii) the declaration or payment of dividends, (ix) the direction and future operation of the Company, (x) the implementation of the Companys financing strategy and capital expenditure plans, (xi) the factors or trends affecting the Companys financial condition or results of operations and (xii) other factors identified or discussed under Item 3. Key Information
